 

February ___, 2017

 

[Purchaser]

 

Dear Sirs and Madams:

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Uni-Pixel, Inc., a Delaware
corporation (the “Company”), and the person or persons named on the signature
pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Securities Purchase Agreement, dated
February 15, 2017, by and among the Company and the certain purchasers signatory
thereto (the “SPA”) and (b) the registration statement on Form S-3 (File No.
333-203691) (“Registration Statement”), pursuant to which the Holder acquired
(i) shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), (“Shares”), and (ii) warrants for the purchase of shares of
Common Stock (the “Warrants”). Capitalized terms not defined herein shall have
the meaning as set forth in the SPA.

 



During the period commencing on the later of the date hereof and the first day
hereafter on which all the Other Holders (as defined below) have duly executed
and delivered a leak-out agreement substantially similar to this Leak-Out
Agreement (other than the identity of the Holder and the permitted percentage of
trading volume) (the “Effective Date”) and ending March 1, 2017 (such period,
the “Restricted Period”), neither the Holder, nor any Affiliate of such Holder
which (x) had or has knowledge of the transactions contemplated by the SPA, (y)
has or shares discretion relating to such Holder’s investments or trading or
information concerning such Holder’s investments, including in respect of the
Securities, or (z) is subject to such Holder’s review or input concerning such
Affiliate’s investments or trading (together, the “Holder’s Trading
Affiliates”), collectively, shall sell dispose or otherwise transfer, directly
or indirectly, (including, without limitation, any sales, short sales, swaps or
any derivative transactions that would be equivalent to any sales or short
positions) on any Trading Day during the Restricted Period (any such date, a
“Date of Determination”), shares of Common Stock (including, without limitation,
the Shares or the Warrant Shares underlying the Warrants purchased pursuant to
the SPA and/or the Registration Statement) in an amount more than __%1 of the
trading volume of Common Stock on the principal Trading Market as reported by
Bloomberg, LP for the applicable Date of Determination; provided, that the
foregoing restrictions shall not apply to any sales (whether “long” or “short”
(each as defined in Regulation SHO of the Securities Exchange Act of 1934, as
amended) by the Holder or any of the Holder’s Trading Affiliates at a price
greater than $1.10 (in each case, as adjusted for stock splits, stock dividends,
stock combinations, recapitalizations or other similar events occurring after
the date hereof).



 

 

1 Insert percentage equal to the product of (i) 35% and (ii) the quotient
determined by dividing (x) the number of Shares and shares of Common Stock
underlying the Warrants, in each case purchased pursuant to the SPA by the
Holder and such Holder's Trading Affiliates, by (y) the number of Shares and
shares of Common Stock underlying the Warrants, in each case purchased pursuant
to the SPA by the Holder and all Other Holders.

 

 

  

 



Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty against, or a prohibition
of, any actions during the Restricted Period with respect to the location of,
reservation of, borrowing of, arrangement to borrow, identification of the
availability of, and/or securing of, securities of the Company in order for the
Holder or any of its older Trading Affiliates (or their respective broker or
other financial representative) to effect short sales (as defined in Regulation
SHO of the Securities Exchange Act of 1934, as amended) or similar transactions.



 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the SPA.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by Sections 5.9 and
5.20 of the SPA.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto may not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the SPA (each, an “Other Holder”), and the Holder shall not be responsible
in any way for the performance of the obligations of any Other Holder under any
such other agreement. Nothing contained herein or in this Leak-Out Agreement,
and no action taken by the Holder pursuant hereto, shall be deemed to constitute
the Holder and Other Holders as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Holder and the
Other Holders are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Leak-Out Agreement and
the Company acknowledges that the Holder and the Other Holders are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Leak-Out Agreement or any other agreement. The Company and
the Holder confirms that the Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Leak-Out Agreement, and it shall not be necessary for any Other Holder to
be joined as an additional party in any proceeding for such purpose.

 

2

  

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any restrictions on the sale of Securities
substantially in the form of this Leak-Out Agreement (or any amendment,
modification, waiver or release thereof) (each a “Settlement Document”), is or
will be more favorable to such Other Holder than those of the Holder and this
Agreement. If, and whenever on or after the date hereof, the Company enters into
a Settlement Document, then (i) the Company shall provide notice thereof to the
Holder promptly following the occurrence thereof and (ii) the terms and
conditions of this Leak-Out Agreement shall be, without any further action by
the Holder or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Settlement Document, provided that upon written notice to the Company at
any time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

3

  

 

  Sincerely,       UNI-PIXEL, INC.         By:     Name: Christine Russell  
Title: Chief Financial Officer

 

Agreed to and Acknowledged:       “HOLDER”                   By:
                     Name:     Title:    

 

[Signature Page to Uni-Pixel, Inc. Leak-Out Agreement]

 

 

  

 